IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. WR-90,852-01


                         EX PARTE DONALD LYNN GAY, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1599008-A IN THE 232ND DISTRICT COURT
                             FROM HARRIS COUNTY


       Per curiam.

                                           OPINION

       Applicant was convicted of failure to comply as a sex offender and sentenced to fifteen years’

imprisonment. Applicant filed this application for a writ of habeas corpus in the county of conviction,

and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC . art. 11.07.

       Applicant contends, among other things, that his plea was involuntary because counsel did

not discover he had no duty to register as a sex offender at the time of the charged offense. The State

agrees that Applicant is entitled to relief. Based on the record, the trial court has determined that

Applicant’s plea was involuntary.

       Relief is granted. Hill v. Lockhart, 474 U.S. 52 (1985). The judgment in cause number

159900801010 in the 232nd District Court of Harris County is set aside, and Applicant is remanded
                                                                                                    2

to the custody of the Sheriff of Harris County to answer the charges as set out in the indictment. The

trial court shall issue any necessary bench warrant within ten days from the date of this Court’s

mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: May 19, 2021
Do not publish